Citation Nr: 9902757	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  94-28 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected postoperative repair of ruptured left 
tendo-Achilles, currently rated as 20 percent disabling.

2.  Entitlement to service connection for a stomach disorder, 
secondary to service-connected postoperative repair of 
ruptured left tendo-Achilles.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1953 to 
November 1955.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision denied an 
increased disability rating in excess of 20 percent for the 
appellants service-connected postoperative repair of 
ruptured left tendo-Achilles.  It also denied service 
connection for a stomach disorder, secondary to service-
connected postoperative repair of ruptured left tendo-
Achilles.

In September 1998, a hearing was held before Bettina S. 
Callaway, who is the Board Member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  At the 
hearing, the appellant noted his desire to reopen his claim 
for service connection for a left hip disorder, secondary to 
his service-connected postoperative repair of ruptured left 
tendo-Achilles.  Accordingly, this issue is referred to the 
RO for development as appropriate. See Godfrey v. Brown, 7 
Vet. App. 398 (1995).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veterans appeal.

2.  The veterans service-connected postoperative repair of 
ruptured left tendo-Achilles is currently manifested by: 
flexion to 20 degrees and dorsiflexion to 5 degrees; no 
tenderness; no deficit or limitation; and complaints of pain, 
instability and weakness upon prolonged use.

3.  The veterans service medical records do not show 
treatment for or a diagnosis of a stomach disorder.  His 
discharge examination, dated November 1955, indicated that 
his gastrointestinal system was normal.

4.  Post service medical records revealed treatment for a 
stomach disorder, including diagnoses of dyspepsia, erosive 
esophagitis, gastric ulcer, and duodenal polyp.

5.  There is no medical opinion, or other competent evidence, 
linking the veterans current stomach disorder to his active 
duty service. 

6.  The veteran is service-connected for postoperative repair 
of ruptured left tendo-Achilles, postoperative left inguinal 
hernia, and chronic lumbar disc disease.

7.  There is no medical opinion, or other competent evidence, 
linking the veterans current stomach disorder to his 
service-connected disabilities or to the medications used in 
treating his service-connected postoperative repair of 
ruptured left tendo-Achilles.

8.  The veterans stomach disorder was not caused by or 
aggravated by a service-connected disability.

9.  The veteran has not presented a plausible claim for 
service connection for a stomach disorder.


CONCLUSION OF LAW

1.  The criteria for an increased disability rating in excess 
of 20 percent for the veterans service-connected 
postoperative repair of ruptured left tendo-Achilles have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, including 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Part 4, 
Diagnostic Codes 5024 and 5271 (1998).

2.  The appellant has not presented a well-grounded claim for 
service connection for a stomach disorder, secondary to 
service-connected postoperative repair of ruptured left 
tendo-Achilles.  38 U.S.C.A. § 101(16), 1110, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Factual Background

The RO has retrieved the veterans service medical records 
and they appear to be complete.  A review of the veterans 
report of separation, Form DD 214, revealed that he served on 
active duty in the United States Army from November 1953 
through November 1955.  The veterans entrance examination, 
dated June 1953, noted diagnoses of third degree pes planus 
and moderate atrophy of both testicles.  An October 1955 
treatment report noted a diagnosis of left, indirect, 
inguinal hernia.  The veteran underwent a hernioplasty that 
same month.  A November 1955 treatment report indicated that 
the veterans postoperative course was unremarkable.  The 
veterans discharge examination was conducted in November 
1955.  The report of this examination noted that the 
veterans gastrointestinal system was normal.  

In June 1964, the RO issued a rating decision that granted 
service connection for scar, postoperative hernioplasty, 
left, inguinal, and assigned thereto a noncompensable (0 
percent) disability rating, effective November 1955.  

Following his discharge from active duty, the veteran served 
in the United States Army Reserves.  The report of a periodic 
examination, dated May 1976, noted that the veterans genito-
urinary system was normal.  In August 1976, during a period 
of active duty for training, the veteran sustained a blunt 
trauma to his left tendo-Achilles.  In November 1976, the 
veteran underwent primary repair of the left tendo-Achilles 
with reinforcement of a plantaris tendon graft.  The 
hospitalization report noted that the veterans postoperative 
course was uncomplicated.  In December 1976, the veteran was 
hospitalized for treatment of a staphylococcus aureus 
infection in the left heel.  A February 1977 treatment report 
noted the veterans complaints of diffuse abdominal pain, 
fever and sweating for two days after taking medication of 
Butazolidin and antibiotics for an infection from his left 
Achilles tendon repair.  The report noted that the veteran 
was discharged after two weeks and that his condition had 
improved.  

In March 1977, the RO issued a rating decision that granted 
service connection for postoperative repair of ruptured left 
tendo-Achilles and assigned the following disability ratings: 
an initial disability rating of 10 percent, effective August 
1976; followed by a temporary total disability rating (100 
percent), effective from November 1976 through February 1976; 
and a noncompensable (0 percent) disability rating, beginning 
March 1977.  Subsequent rating actions by the RO, in May 1977 
and July 1977, extended the veterans period of temporary 
total disability from November 1976 through August 1977.

In January 1978, the RO issued a rating decision that 
assigned an increased disability rating of 10 percent, 
effective August 1977, for the veterans service-connected 
postoperative repair of ruptured left tendo-Achilles.  The 
veteran appealed this rating, and in December 1978, the Board 
issued a decision which assigned a 20 percent disability 
rating for the veterans service-connected postoperative 
repair of ruptured left tendo-Achilles.

Medical treatment reports, dated March 1978 through May 1996, 
were received from the VA medical centers in Baton Rouge, 
Louisiana and New Orleans, Louisiana.  In March 1977, the 
veteran was seen for complaints of decreased libido.  The 
report noted that no there was genito-urinary  pathology to 
explain the veterans complaints.  A January 1990 treatment 
report noted a diagnosis of gastritis.  An April 1990 
treatment report noted the veterans complaints of dyspepsia.  
The report also indicated that the veteran used Mylanta for 
this condition.  A November 1990 treatment report noted that 
the veteran was prescribed Tagamet.  A June 1991 treatment 
report noted the veterans stomach was better on Tagamet.  
The report included an assessment of gastritis.  A February 
1992 treatment report indicated that an upper 
gastrointestinal series was performed revealing irregular 
folds and shelving of the lower third junction of the 
esophagus.  The report concluded with an impression of 
esophagitis.  In November 1992, the veteran underwent an 
esophagogastroduodenoscopy examination.  The report of this 
procedure revealed an impression of mild esophagitis.  In 
September 1993, the veteran underwent a second 
esophagogastroduodenoscopy examination.  The report of this 
procedure revealed an assessment of duodenal polyp, erosive 
esophagitis and deformed pylorus, probably due to previous 
peptic ulcer disease.  A medical treatment report, dated 
January 1995, noted the veterans history of erosive 
gastritis and dyspepsia.  The report concluded with 
assessments of dyspepsia, esophagitis, and anxiety disorder.  
A November 1995 treatment report noted the veterans history 
of esophagitis, gastric ulcer and dyspepsia.  The report also 
noted that he was on maintenance therapy for these conditions 
and doing well.  A February 1996 treatment report indicated 
that the veteran was seen for a drug profile review.  A May 
1996 treatment report noted the veterans complaints of a 
cyst in his mouth.  No other complaints were indicated.  

In October 1985, the veteran submitted a declaration of 
benefits received and waivers statement, VA Form 21-8951, 
indicating that he wished to receive pay and allowance for 
the performance of active/inactive duty in lieu of disability 
benefits.  A subsequent statement from the veteran, dated 
September 1988, noted that he was no longer actively 
participating in the United States Army Reserves.  

In April 1994, a VA stomach examination was conducted.  The 
report of this examination noted the veterans complaints of 
burning and gasiness in abdomen for 5 years.  He also 
reported that this has started to occur daily over the past 
year.  Objective examination of the abdomen revealed no 
hepatomegaly, no palpable masses, and no tenderness.  
Clinical testing revealed mild normochromic normocytic 
anemia.  An upper gastrointestinal tract examination revealed 
an impression of small binding hiatal hernia without reflux 
and probable ulcer crater involving duodenal bulb.  A 
diagnosis of function dyspepsia was given and the examiner 
concluded that the etiology of this condition was 
unknown.

In April 1994, a VA examination for feet was conducted.  The 
report of this examination noted the veterans complaints of 
left foot pain.  The report indicated that he was able to 
stand on toes and heel with no difficulty but complained of 
pain on left lower extremity.  He has healed surgical scar 
over left Achilles tendon in the lower insertion.  Range of 
motion testing of the veterans ankles revealed plantar 
flexion on the left to 20 degrees and on the right to 30 
degrees.  His left ankle exhibited dorsiflexion to 10 degrees 
and his right ankle exhibited dorsiflexion to 15 degrees.  
The report noted that he had hallux valgus deformity 
bilaterally and that he ambulated with a short leg brace on 
the left lower leg.  The report also noted that the veteran 
has a safe gait with no deficit or limitation.  X-ray 
examination of the left foot revealed ossification on 
insertion of left Achilles tendon.  The report concluded with 
a diagnosis of old injury to left Achilles tendon, limited 
dorsiflexion both feet.  The report also noted a 
recommendation that the veteran should discontinue brace, 
may wear high top laced shoes probably 1/4 inch lift.

In September 1994, a VA examination of the spine was 
conducted.  The report of this examination noted, in 
pertinent part, the veterans complaints of a shorter left 
leg due to his prior ligament surgery.  The examination 
report stated:

Examination of the left ankle shows a 
range of motion where he flexes 20 
degrees and extends 5 degrees.  He has a 
mass in the left Achilles tendon with no 
tenderness and does not appear to have 
any ligament discrepancy in his lower 
extremities.

X-ray examination of the left ankle revealed some 
calcification in the area of the Achilles tendon.  The report 
concluded with diagnoses of Achilles tendonitis post-repair 
and chronic lumbar disc disease with polyneuropathy.

In April 1995, a VA examination for diseases and injuries of 
the spinal cord was conducted.  The report of this 
examination noted the veterans history of wearing a low leg 
brace on his left leg and wearing orthopedic shoes on both 
feet.  Physical examination revealed that the veterans gait 
was somewhat impaired because of shortening of the Achilles 
tendon on the left.  The report noted that the veterans 
deep tendon reflexes were normal.  An impression of 
lumbosacral strain, probably secondary to gait difficulty, 
was noted.  A supplement to this examination report, dated 
June 1995, noted that an etiological relationship exists 
between Achilles tendon rupture and subsequent surgical 
repair with residual impairment and current lumbosacral disc 
disease with polyradiculopathy of lower extremities.

In June 1995, the RO issued a rating decision that granted 
service connection for chronic lumbar disc disease with 
polyneuropathy, secondary to service-connected postoperative 
ruptured Achilles tendon.  The June 1995 rating action also 
assigned an initial disability rating of 20 percent, 
effective July 1994, for the veterans service-connected back 
disorder.  

In September 1998, a hearing was conducted before the Board.  
At the hearing, the veteran testified that his service-
connected postoperative repair of ruptured left tendo-
Achilles was manifested by weakness, stiffness, instability, 
numbness and a reduced range of motion of his left ankle.  He 
reported that he wore a build-up on his left shoe and that he 
walked with a limp, favoring his right side.  He indicated 
that he used a walking stick on occasion, and that he could 
walk up to three blocks comfortably.  The veteran testified 
that he was currently taking Laprosol, Butyl Xylocaine and 
Extra-Strength Tylenol for his service-connected medical 
conditions.  He also noted that he had been taking Naprosyn 
until 1995.  When asked if anyone had informed him of a 
relationship between these medications and his current 
stomach disorder, the veteran stated [n]o one as yet has 
told this to me.  . . .  However, one nurse in the clinic in 
Baton Rouge told me some years ago, asked me did I realize 
that the medication that I was taking at the time could have 
an effect on my stomach.  He alleged that the medication he 
has been taking for his service-connected left ankle disorder 
had caused his current stomach disorder. 

II.  Analysis

Review of the appellants claims requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Boards decision, as well as to facilitate review by 
the United States Court of Veterans Appeals (the Court).  See 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  To comply with this 
requirement, the Board must analyze the credibility and 
probative value of the evidence, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
affd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).
i.  Claim for an Increased Disability Rating

The veterans claim for an increased disability rating for 
his service-connected postoperative repair of ruptured left 
tendo-Achilles is well grounded within the meaning of 38 
U.S.C.A. § 5107(a)(West 1991).  That is, he has presented a 
claim that is plausible.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (where a veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well-
grounded claim for an increased rating).  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1998).

Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of a 
current disability.  38 C.F.R. § 4.2 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998).  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (1998).

The veterans service-connected postoperative repair of 
ruptured left tendo-Achilles is currently rated as 20 percent 
disabling pursuant to Diagnostic Codes 5024 and 5271.  A note 
to Diagnostic Code 5024, relating to tenosynovitis, indicates 
that this disorder [w]ill be rated on limitation of motion 
of affected parts, as arthritis, degenerative, except for 
gout which will be rated under diagnostic code 5002.

Diagnostic Code 5003, used in rating degenerative arthritis, 
indicates that this condition is to be evaluated based on the 
limitation of motion of the joint, but if the disorder is 
noncompensable under the applicable diagnostic code due to 
insufficient limitation in the range of motion, the disorder 
is evaluated at 10 percent.  Since degenerative arthritis is 
evaluated under diagnostic codes which provide for ratings 
based on limitation of motion, the evaluation assigned for 
such disability must take into account the decision of the 
United States Court of Veterans Appeals (Court) in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) in the evaluation of these 
disabilities.  

In DeLuca v. Brown, the Court held that 38 C.F.R. §§ 4.40, 
4.45 and 4.59 were not subsumed into the diagnostic codes 
under which a veterans disabilities are rated. Id..  
Therefore, the Board has to consider the functional loss 
of a musculoskeletal disability under 38 C.F.R. § 4.40, 
separate from any consideration of the veterans disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. at 206.  
Functional loss may occur as a result of weakness or pain on 
motion of the affected body part.  38 C.F.R. § 4.40 (1998).  

VA regulation 38 C.F.R. § 4.40 describes functional loss and 
indicates that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (1998).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1998).  
Specifically, § 4.45 states that:

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvement of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1998).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veterans joint injury.  DeLuca, 8 Vet. App. at 206-07.  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight bearing and non weight 
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59 (1998).

As noted above, the RO ascertained the severity of the 
veteran's service-connected postoperative repair of ruptured 
left tendo-Achilles to be 20 percent disabling pursuant to 
Diagnostic Codes 5024 and 5271.  Pursuant to Diagnostic Code 
5271, relating to a limited range of motion of the ankle, a 
20 percent disability rating is warranted when there is a 
marked limitation of motion in the ankle.  A higher 
disability rating is not warranted under this code section.

In reaching its conclusion herein, the Board has considered 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
appellant. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this regard, Diagnostic Code 5270, relating to ankylosis 
of the ankle, contemplates a 20 percent disability rating 
when the ankle is ankylosed in plantar flexion at an angle 
less than 30 degrees.  If an ankle is ankylosed in plantar 
flexion between 30 and 40 degrees, or dorsiflexion between 0 
and 10 degrees, a 30 percent evaluation is assigned.  A 40 
percent evaluation is assigned if the ankle is ankylosed in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with abduction, adduction, 
inversion or eversion deformity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270.

Diagnostic Code 5284, relating to other foot injuries, 
indicates that a 20 percent disability rating is warranted 
for moderately severe foot injuries.  A severe foot injury 
warrants assignment of a 30 percent disability rating.  The 
note to this section indicates that a 40 percent disability 
rating is warranted for an injury with actual loss of use of 
the foot.

After a thorough review of the evidence of record, the Board 
concludes that the veterans service-connected postoperative 
repair of ruptured left tendo-Achilles is most appropriately 
rated as 20 percent disabling pursuant to Diagnostic Code 
5271.
The September 1994 VA examination report noted that the 
veterans left ankle exhibited flexion to 20 degrees and 
dorsiflexion (extension) to 5 degrees.  The veterans ankle, 
therefore, is not ankylosed.  Physical examination revealed 
no tenderness and no ligament discrepancy.  The report of his 
April 1994 VA examination of the feet noted that the left 
ankle exhibited flexion to 20 degrees and dorsiflexion to 10 
degrees.  The April 1994 examination report noted that the 
veteran has a safe gait with no deficit or limitation and 
that his surgical scar was healed.  It also noted a 
recommendation that the veteran should discontinue brace, 
may wear high top laced shoes probably 1/4 inch lift.  
Given the impairment in the range of motion of the veterans 
left ankle, and his complaints of pain, weakness and 
instability on use, the Board concludes that his service-
connected left ankle disorder is most appropriately rated as 
a marked limitation of motion of the ankle, and a 20 percent 
disability rating is appropriate.

In reaching this decision, the Board notes that governing VA 
regulations, set forth at 38 C.F.R. § 4.40 (1998), provide 
for consideration of a functional impairment when evaluating 
the severity of a musculoskeletal disability.  The United 
States Court of Veterans Appeals (Court) has held that a 
higher rating can be based on "greater limitation of motion 
due to pain on use." DeLuca, 8 Vet. App. at 206.  However, 
any such functional loss must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant." See 38 C.F.R. § 4.40 (1998).  In the present case, 
the veterans April 1994 VA examination for feet noted that 
he has a safe gait with no deficit or limitation.  The 
report of his September 1994 VA examination noted that the 
veterans left ankle has no tenderness and does not appear to 
have any ligament discrepancy.  At the September 1998 
hearing, the veteran indicated that he could walk three 
blocks comfortably.  38 C.F.R. § 4.1 states, in pertinent 
part, [t]he percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.10 states 
that [t]he basis of disability evaluations is the ability 
of the body as a whole . . . to function under the ordinary 
conditions of daily life including employment.  
Accordingly, the Board finds that the functional impairment 
exhibited by the veterans left ankle disorder is adequately 
contemplated in his currently assigned 20 percent disability 
rating for a marked limitation of motion under Diagnostic 
Code 5271.

In view of the foregoing, the preponderance of the evidence 
is against the veterans claim for an increased disability 
evaluation in excess of 20 percent for his service-connected 
postoperative repair of ruptured left tendo-Achilles.
ii.  Service Connection for Stomach Disorder

The law provides that a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a well grounded claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
affd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1998).  

Service connection may be established for a current 
disability in several ways, including on a "direct" basis and 
on a "secondary" basis.  38 U.S.C.A. §§ 101(16), 1131, 1153 
(West 1991); 38 C.F.R. §§ 3.303, 3.304(a), (b), (c), 
3.306(a), (b), 3.310(a) (1998).  

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1998).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (1998); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  

In this case, the veteran claims that he developed a stomach 
disorder as a direct result of the medications he has been 
taking for his service-connected postoperative repair of 
ruptured left tendo-Achilles.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show: (1) that a current disability exists, and (2) that 
the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability. 38 C.F.R. § 
3.310(a) (1998); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 
(1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The report of the veterans VA examination of the stomach, 
conducted in April 1994, noted a diagnosis of functional 
dyspepsia.  Furthermore, post service medical records 
revealed diagnoses of duodenal polyp, erosive esophagitis and 
deformed pylorus.  Accordingly, the veteran has been shown to 
have a current stomach disorder.  However, the remaining 
issues to be considered herein must be answered in the 
negative. 

After a thorough review of the veterans claims file, the 
Board concludes that the evidence of record does not support 
service connection for stomach disorder, secondary to the 
medications used in treating the veterans service-connected 
postoperative repair of ruptured left tendo-Achilles.  
Although the veteran is currently shown to have a stomach 
disorder, there is no competent medical evidence relating 
this condition to his active duty service or his service-
connected disabilities.  
The veterans service medical records do not show treatment 
for or a diagnosis of a stomach disorder.  Although treated 
for abdominal pain after taking medication in February 1977, 
subsequent medical records are completely silent as to any 
complaints of or treatment for a stomach disorder for the 
next twelve years.  The report of the veterans April 1994 VA 
examination noted that the etiology of the veterans current 
stomach disorder was unknown. 

The veterans sworn testimony and other statements are not 
competent evidence to establish the etiology of his current 
stomach disorder.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Because he is not a 
physician, the veteran is not competent to make a 
determination that his current stomach disorder is the result 
of, or was aggravated by, medications used in treating his 
service-connected postoperative repair of ruptured left 
tendo-Achilles. See Robinette v. Brown, 8 Vet. App. 69 (1995) 
(Veterans hearsay statement of what his physician told him 
not sufficient medical evidence to establish a well-grounded 
claim); see also Espiritu, 2 Vet. App. at 495; Grottveit, 5 
Vet. App. at 93. 

Based upon the foregoing, the Board concludes that the 
veteran has failed to meet his initial burden of presenting 
evidence that his claim for service connection for a stomach 
disorder, secondary to his service-connected postoperative 
repair of ruptured left tendo-Achilles, is plausible or 
otherwise well grounded. See Rabideau v. Brown, 2 Vet. App. 
141 (1992).  Under these circumstances, the claim for service 
connection for this disability is denied. Edenfield v. Brown, 
8 Vet. App. 384 (1995) (en banc).

Where the veteran has not met this burden, the VA has no duty 
to assist him in developing facts pertinent to his claim.  
38 U.S.C.A. § 5107(a) (West 1991); Rabideau, 2 Vet. App. at 
144 (where the claim was not well grounded, VA was under no 
duty to provide the veteran with an examination).  However, 
where a claim is not well grounded it is incomplete, and 
depending on the particular facts of the case, VA may be 
obliged under 38 U.S.C.A. § 5103(a) to advise the claimant of 
the evidence needed to complete his application.  See 
Robinette, 8 Vet. App. at 77.  The Board has thoroughly 
reviewed the claims file, but finds no evidence of a 
plausible claim for service connection for a stomach 
disorder.  Unlike the situation in Robinette, the veteran has 
not put VA on notice of any other records which, if obtained, 
could make his claim well grounded.  See also Epps. v. Brown, 
9 Vet. App. 341 (1996).  Accordingly, the Board concludes 
that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a) (West 1991).

Regulations affording the veteran the benefit of the doubt, 
as provided by 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 
do not apply where the appellant has not submitted a well-
grounded claim.  Holmes v. Brown, 10 Vet. App. 38 (1997).


ORDER

Entitlement to an increased disability rating in excess of 20 
percent for service-connected postoperative repair of 
ruptured left tendo-Achilles is denied.

Because it is not well grounded, the veteran's claim for 
service connection for stomach disorder, including functional 
dyspepsia, secondary to service-connected postoperative 
repair of ruptured left tendo-Achilles, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
